Citation Nr: 1600658	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  10-34 444	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and J.E.
ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1967 to July 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2009 and April 2010 rating decisions by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  In April 2010, a hearing (on the matter of the rating for PTSD) was held before a Decision Review Officer (DRO) at the RO.  In September 2015, a hearing (on all  issues on appeal) was held before the undersigned in Washington, D.C..  Transcripts of both hearings are in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

Service Connection for a Back Disability

The Veteran contends that his current back disability is due to an incident during  service in Vietnam in 1968 wherein he allegedly injured his back transporting bodies from a combat zone.  He alleges that he has experienced back pain ever since, and that his back pain has been getting worse.

The Veteran's service treatment records (STRs) are silent for complaints, findings, diagnoses, or treatment pertaining to a back disability, and his July 1969 service separation examination did not note any spine abnormalities.  The record reflects that he served in the Republic of Vietnam and received a Bronze Star Medal in service because he "distinguished himself by outstandingly meritorious service in connection with military operations against a hostile force in the Republic of Vietnam" during the period of May 1968 through January 1969; the Bronze Star Medal did not have a "V" device (for valor, and connoting  combat attached).

Postservice medical evidence of record reflects that the Veteran was treated for lumbago by a private provider (Dr. Lin) as early as in July 1999.  Private lumbar spine x-rays (in October 2006) and a private lumbar spine MRI (in December 2006) both revealed degenerative changes.  An April 2009 VA treatment record notes the Veteran's report of a low back injury in service while hauling bodies.  A May 2009 VA treatment record notes his report that he had strained his back while serving in Vietnam.  A June 2009 private treatment record notes his report of injuring his low back in Vietnam in 1968 when he was helping to transport bodies from a combat zone shortly after Hamburger Hill; the private treatment provider (Dr. Fumich) signed a typewritten statement in June 2009 indicating that the Veteran's pars interarticularis fracture and spinal stenosis were "at least as likely as not related to" an injury, disease, or event occurring during the Veteran's military service( but did not provide adequate rationale for the  opinion).  An August 2009 VA hypertension examination report and a December 2009 VA treatment record both note that the Veteran was getting epidural injections in his back from a private orthopedist.  A November 2010 VA treatment record notes his report of a history of back pain related to a "Vietnam injury."  At the September 2015 Board hearing, he affirmed that he had received epidural shots for his back from Dr. Fumich; he also testified that he was seen by a doctor for his back soon after service.  All outstanding records if treatment the Veteran's received for back disability (to include from any provider who treated him for his back soon after service as he alleged, as well as from the private providers Dr. Lin and Dr. Fumich) are pertinent evidence that should be secured.




Service Connection for Hypertension

The Veteran contends that his current hypertension is due to his military service and/or is secondary to his service-connected PTSD.

The Veteran's STRs are silent for complaints, findings, diagnoses, or treatment pertaining to hypertension, and his blood pressure measured 120/80 on July 1969 service separation examination.  The record reflects that he served in the Republic of Vietnam, and therefore his exposure to herbicides is presumed.

Postservice medical evidence of record reflects that the Veteran was treated for hypertension as early as in April 2009, when a private treatment provider (Dr. Leahy) signed a typewritten statement indicating (without rationale included) that the Veteran's transient elevation of blood pressure and tachycardia were "possibly related to" his PTSD.  On August 2009 VA hypertension examination the Veteran reported that he had been told he had high blood pressure ever since he was discharged from service in 1969 and that his hypertension was first diagnosed in April 2009; the examiner opined (with rationale) that the Veteran's hypertension was "less likely as not (less than 50/50 probability) caused by or a result of PTSD" but did not address the medical question of whether the Veteran's hypertension is aggravated by his service-connected PTSD.  In September 2009, a private treatment provider (Dr. Katz, the Veteran's treating psychiatrist) signed a typewritten statement indicating (without explanation of rationale) that the Veteran's hypertension is "related to" and exacerbated by PTSD,.  On his March 2011 VA Form 9, the Veteran cited to a Web MD Internet article which states, "Stress can lead to emotional, psychological, and even physical problems - including heart disease, high blood pressure, chest pains, or irregular heart beats."  In a March 2011 private treatment record, Dr. Katz stated, "I do not think I could have said that [the Veteran's hypertension was caused by his PTSD], although I might have indicated that it was exacerbated by the PTSD....There is no way I could have known what caused his hypertension."

On remand, all outstanding records of treatment the Veteran received for hypertension (to include from private provider Dr. Leahy) must be secured.  Another VA examination by a cardiologist to secure a medical opinion (with adequate rationale included) addressing whether there is a relationship between the Veteran's hypertension and his exposure to herbicides in service, and whether the  hypertension is aggravated by his service-connected PTSD. Is necessary

Rating for PTSD

At the September 2015 Board hearing, the Veteran testified that he felt that his PTSD had worsened since his last VA examination.  As he has not been afforded a VA examination for the PTSD since May 2010, a contemporaneous examination to assess the disability is necessary.

In addition, ongoing reports of VA treatment must be secured, as the Veteran testified at his September 2015 hearing that he is currently receiving psychiatric treatment at the VA Outpatient Clinic in Lima, Ohio.

Furthermore, the record reflects that the Veteran receives Social Security Administration (SSA) disability benefits based on a primary diagnosis of anxiety related disorders and a secondary diagnosis of affective disorders.  While SSA records for the Veteran have been obtained, the decision awarding such benefits is not in the record.  A request to SSA for a complete set of records pertaining to the Veteran, including any decisions and the medical evidence considered in making the decisions, is necessary.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

TDIU Rating

The Veteran contends that he is entitled to a TDIU rating.  At present, his only service-connected disability is PTSD, rated 50 percent.  The record reflects that he retired from his job as a maintenance worker at Ford Motor Company in June 2009 after over 30 years of employment there.  In November 2009, a VA vocational rehabilitation counselor submitted a statement noting a determination that it was "infeasible" for the Veteran to achieve a vocational goal.  On a June 2010 VA Form 21-4192 from Ford Motor Company, it was noted that the Veteran had retired on disability due to PTSD.

On remand, all VA vocational rehabilitation records must be secured, and a VA vocational rehabilitation counselor should be asked to explain the November 2009 finding of infeasability pertaining to the Veteran.  The claim for a TDIU rating should then be readjudicated after the other claims being remanded are readjudicated.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional evaluations or treatment he has received for his claimed disabilities (records of which are not already associated with the record), and to provide all releases necessary for VA to secure any private records of such evaluations or treatment.  The AOJ should secure for the record complete records of all such evaluations and treatment from all providers identified, to specifically include the following: any records of treatment he received for the back from any provider who treated him soon after service, as well as from Dr. Lin and Dr. Fumich; any records of treatment he received for hypertension from Dr. Leahy; and all updated records of treatment he received for PTSD from Dr. Katz.  If any records sought are unavailable, the reason must be explained for the record.  The AOJ should specifically secure for the record the complete clinical records of all updated (to the present) VA evaluations and treatment the Veteran has received for his claimed disabilities since August 2011.

2.  The AOJ should secure for the record from SSA complete copies of all records pertaining to the Veteran's claim for SSA disability benefits, including the decision awarding him such benefits and all medical evidence considered.  If such is provided by disc, the AOJ should print out the records and associate the copies with the record.  Any negative search result is to be noted in the record and communicated to the Veteran.

3.  The AOJ should secure for the record all VA vocational rehabilitation records pertaining to the Veteran, and a VA vocational rehabilitation counselor should be asked to explain the November 2009 finding of infeasability pertaining to the Veteran.

4.  The AOJ should arrange for an examination of the Veteran by a cardiologist to ascertain the nature and likely etiology of his current hypertension.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please opine as to whether it is at least as likely as not (a 50% or better probability) that the Veteran's hypertension was incurred or aggravated during, or by, the Veteran's service (taking into account the Veteran's presumed exposure to herbicides during his service in Vietnam) or in the first post-service year.

(b) Please opine as to whether it is at least as likely as not (a 50% or better probability) that the Veteran's hypertension was caused or aggravated (the opinion must specifically discuss aggravation) by his service-connected PTSD.
The examiner must explain the rationale for all opinions, citing to relevant evidence, supporting factual data and medical literature, and prior medical opinions, as appropriate.

5.  The AOJ should arrange for the Veteran to be examined by a psychiatrist or psychologist to ascertain the severity of his service-connected PTSD.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should be provided a copy of the criteria for rating mental disorders (including 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders).  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please describe all symptoms and manifestations of the Veteran's PTSD (specifically noting also any symptoms found that are not listed in the rating criteria), and describe their degree of severity and impact on function.

(b) Please specifically comment on the overall impact the PTSD disability has on occupational and daily activity functioning.

The examiner must explain the rationale for all opinions, citing to relevant evidence, supporting factual data and medical literature, and prior medical opinions, as appropriate.

6.  The AOJ should then review the record, ensure that all development sought is completed (and arrange for any further development suggested by any additional evidence received), and readjudicate the claims of service connection for a back disability and for hypertension, and regarding the rating for PTSD, followed by readjudication of the TDIU claim (after any further development indicated and in light of the determinations made on the other issues).  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

